ORDER
Upon consideration of the Joint Petition for Indefinite Suspension filed herein, pursuant to Maryland Rule 16-772, it is this 5th day of October, 2010,
ORDERED, by the Court of Appeals of Maryland, that Carolyn Marie Holt, be, and she is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland, effective immediately, with the right to reapply after completion of her disciplinary probation in Florida, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Carolyn Marie Holt from the register of attorneys, and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.